Citation Nr: 0813900	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected right wrist ganglion cyst currently 
evaluated as noncompensably (0 percent) disabling effective 
January 19, 1991.

2.  Entitlement to an increased disability rating for 
service-connected lumbar strain currently evaluated as 20 
percent disabling effective August 14, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Procedural history

The veteran's September 2003 claim for an increased 
disability rating for her service-connected lumbar back 
disability was granted in a March 2004 rating decision which 
evaluated her disability as 10 percent disabling effective 
May 23, 2003.  The veteran disagreed with the disability 
rating and timely appealed.

The veteran's September 2003 claim for an increased 
disability rating for her service-connected right wrist 
ganglion cyst disability was denied in a June 2004 rating 
decision.  The veteran disagreed and timely appealed.

In a September 2007 rating decision, the RO evaluated the 
veteran's service-connected lumbar back disability as 20 
percent disabling effective April 14, 2007.

In February 2006 the veteran and her representative presented 
evidence and testimony in support of her claims before a 
local hearing officer at the RO.  In March 2008, the veteran 
and her representative presented evidence and testimony in 
support of her claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In April 2008 the undersigned VLJ granted the veteran's 
motion for advancement on the docket for medical purposes.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

Issues not on appeal

The record indicates in the September 2007 rating decision, 
the veteran was granted service connection for degenerative 
joint disease of the right wrist, evaluated as 10 percent 
disabling effective April 24, 2006.  That rating decision 
also granted service connection for carpal tunnel syndrome of 
the right wrist evaluated as 10 percent disabling effective 
April 24, 2006.  There is nothing in the record that shows 
the veteran disagreed with those decisions.  Thus, the issues 
are not in appellate status and will be addressed no further 
herein. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In an April 15, 2004, notice of disagreement (NOD), the 
veteran contended that she was entitled to an earlier 
effective date for service connection of her lumbar back 
disability.  The RO denied the claim in a March 2007 rating 
decision.  There is no NOD addressing the earlier effective 
date issue.  Thus, the issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The March 2007 rating decision also denied the veteran's 
claim for entitlement to individual unemployability (TDIU).  
No NOD addressing the decision denying TDIU is of record.  
Thus, it is not in appellate status.  See Archbold, supra.



FINDINGS OF FACT

1.  The veteran's service-connected right wrist ganglion cyst 
disability is manifested by presence of a tender scar, .4 x 
3.5 cm, without keloid formation, skin ulceration or 
breakdown, depression, or adherence to underlying tissue.

2.  The veteran's service-connected lumbar back disability is 
manifested by complaints of constant pain and use of a brace; 
the inability to sit for periods longer than 10 minutes

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to either the veteran's service-connected 
lower back condition or right wrist condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected right wrist ganglion cyst disability are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2007).

2.  The criteria for an increased disability rating in excess 
of 20 percent for service-connected lumbar strain are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran generally contends that her service-connected 
disabilities are worse than that recognized by VA.  The Board 
will address preliminary matters and then render a decision 
on the issues.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
September 2003 and March 2004 prior to the initial decisions 
on the claims in March 2004 and June 2004, as well as in 
August and November 2005. Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claim for increased ratings. 
Specifically, all of the letters stated that the evidence 
must show that her service connected disabilities have 
increased in severity. Additionally, the August 2005 and June 
2006 statements of the case (SOC) notified the veteran of the 
reasons for the denial of her applications and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claims.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

Finally, in the notice letters dated March 2004, August 2005 
and November 2005, the RO informed the veteran to submit any 
evidence in her possession that pertained to the claims. 
Thus, because each of the four notice requirements has been 
fully satisfied in this case, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in a letter dated August 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with her claims. She was also afforded VA 
examinations in connection with her claims for a right wrist 
disability and a lumbar back disability.  VA has further 
assisted the veteran and her representative throughout the 
course of this appeal by providing them with SOCs, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOCs 
informed the veteran of the specific diagnostic code 
criteria which applied to her case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and her 
representative presented evidence and testimony at hearings 
before a local hearing officer and the undersigned VLJ.    

The Board will therefore proceed to a decision on the merits.  








(CONTINUED ON NEXT PAGE)


1.  Entitlement to a compensable disability rating for 
service-connected right wrist ganglion cyst currently 
evaluated as noncompensably (0 percent) disabling effective 
January 19, 1991.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected right wrist ganglion cyst is 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7819 [Benign 
skin neoplasms].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7819 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (ganglion 
cyst).  Ganglion cyst is not listed in the VA Rating 
Schedule. The RO determined that the most closely analogous 
diagnostic code is Diagnostic Code 7819 [benign skin 
neoplasms].  See 38 C.F.R. § 4.20 (2007) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

The Board notes that the medical evidence of record indicates 
that the veteran has undergone several surgical removals of 
the cyst on her right wrist.  As noted in more detail below, 
Diagnostic Code 7819 provides that the disability will be 
rated as to disfigurement, scars or impairment of function.  
A February 2006 VA medical examination report indicates that 
the key residual of the cyst is a scar.  Thus, the Board 
agrees with the analogous rating criteria. 

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7819.

Specific rating criteria

The diagnostic codes pertaining to scars are 7801 [Scars, 
other than head, face, or neck, that are deep or that cause 
limited motion]; 7802 [Scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion]; 
7803 [Scars, superficial, unstable]; 7804 [Scars, 
superficial, painful on examination]; and 7805 [Scars, 
other].  The veteran's scar is described in the February 2006 
examination as .4 x 3.5 cm, without keloid formation, skin 
ulceration or breakdown, depression, or adherence to 
underlying tissue.  The veteran testified that the scar was 
tender and caused limitation of motion of the right wrist.  
The Board observes that Diagnostic Codes 7801 and 7802 are 
not for application as the veteran's scar does not equal 39 
square centimeters or more (7801), or 929 square centimeters 
or more (7802).  Diagnostic Code 7803 is not for application 
as the veteran's scar is stable.  Diagnostic Code 7805 is not 
for application because the medical evidence of record 
indicates that the primary residual of the ganglion cyst is 
the veteran's scar.  Only the veteran has testified that the 
scar causes limitation of motion of her right wrist.  
However, as is noted above, the veteran is also service-
connected for carpal tunnel syndrome and arthritis of the 
right wrist.  VA medical examiners observed that both 
conditions caused limitation of motion of the wrist.  As the 
issue before the Board in this case pertains solely to the 
ganglion cyst disability, the Board determines that the most 
appropriate diagnostic code for this case is Diagnostic Code 
7804.  

Diagnostic Code 7804 [Scars, superficial, painful on 
examination] provides for a 10 percent disability rating for 
superficial scars that are painful on examination.

Analysis

As noted above, the veteran has had several surgical removals 
of a service-connected ganglion cyst.  The cyst has been 
removed, although the veteran testified in the March 2008 
hearing that a knot had formed in her right wrist at the 
location where the cyst was removed.  See hearing transcript 
at page 7.  The remaining scar from the surgeries is 
described as .4 x 3.5 cm, without keloid formation, skin 
ulceration or breakdown, depression, or adherence to 
underlying tissue.  According to the February 2006 examiner, 
the veteran did not report that it was tender on palpation.  
However, in response to a direct question, the veteran 
testified that the scar was indeed tender.  The Board has 
reviewed all previous wrist examination reports and notes 
that at no point did the examiners state that the veteran 
reported the scar was tender.

The Board finds that when the evidence is viewed in the light 
most favorable to the veteran, it is in equipoise regarding 
the tenderness of the scar.  For that reason, the Board finds 
that the veteran is entitled to a 10 percent disability 
rating under Diagnostic Code 7804.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2007) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

The Board is aware that the veteran is service-connected for 
carpal tunnel syndrome and arthritis of the right wrist.  
However, the veteran's testimony was clear that the scar, by 
itself, was painful.  The Board notes that the veteran also 
testified that her wrist felt as though it was like a pin 
sticking it, that it sometimes felt hot and cold, and that it 
would occasionally get numb.  See hearing transcript at page 
1.  She attributed that pain to arthritis.  Additionally, the 
record indicates that the veteran is unable to lift heavy 
objects and can not write or type for long periods.  However, 
the April 2006 VA medical examination indicates those 
symptoms are attributable to her service-connected carpel 
tunnel syndrome.  After review of the entire record, the 
Board finds that the scar tenderness is separate and distinct 
from the symptomatology described in the examinations 
pertaining to carpel tunnel syndrome and arthritis of the 
right wrist.  Thus, the evaluation under 7804 does not 
violate the rule against pyramiding.

Hart and Extraschedular consideration  

Extraschedular consideration and consideration under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), will be addressed at the 
end of the following issue.

2.  Entitlement to an increased disability rating for 
service-connected lumbar strain currently evaluated as 20 
percent disabling effective August 14, 2007.

Relevant law and regulations

The relevant law and regulation for increased ratings - in 
general have been stated above and will not be repeated here.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's claim was received by the RO on September 11, 
2003. Subsequent to the veteran's claim, the applicable 
rating criteria for the spine, found at 38 C.F.R. 
§ 4.71a, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.

In the June 2006 SOC, VBA informed the veteran of the new 
criteria and readjudicated the claim under the new criteria.  
The Board will apply both the old and new versions of the 
criteria to the veteran's claim.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the revised criteria may 
not be applied to any time period before the effective date 
of the change. See VAOPGCPREC 3- 2000; see also Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the former schedular criteria, the veteran's service- 
connected low back disability has been evaluated by the RO 
under 38 C.F.R. §§ 4.71a, Diagnostic Code 5295 [lumbosacral 
strain] (2001).

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following levels of disability:

Severe; with listing of whole spine to opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion . . . . . . . 40 percent

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position . . . . . . 20 
percent

With characteristic pain on motion . . . . . . . . . . 10 
percent

With slight subjective symptoms only . . . . . . . . 0 
percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 23, 2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2007).

(ii.) The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability was 
initially rated under former Diagnostic Code 5295 
[lumbosacral strain].  It is currently rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine; Diagnostic Code 5237 [lumbosacral or cervical strain].

As above, the Board must first consider whether another 
rating code is "more appropriate" than the ones used by the 
RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case. See Butts supra. 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology and 
any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio supra.  

Essentially, the veteran complains of lower back pain, 
primarily localized to the lumbosacral spine. The veteran's 
low back condition has been diagnosed as chronic lumbar spine 
strain. There is no evidence of arthritis or degenerative 
changes to the spine.  Based on diagnoses of lumbar strain, 
the Board has determined that the most appropriate diagnostic 
codes are former Diagnostic Code 5295 [lumbosacral strain], 
and current Diagnostic Code 5237 [lumbosacral strain].

There is no diagnosis of intervertebral disc syndrome. The 
August 2007 examiner specifically noted the veteran denied 
radicular symptoms.

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Former Diagnostic Codes 
5295 and current Diagnostic Code 5237. The veteran and her 
representative have not suggested the use of any other 
diagnostic code.



Schedular rating

(i) The former criteria

The veteran's lumbar spine disability has been assigned a 20 
percent rating under former Diagnostic Code 5295.  As noted 
above, a 20 percent disability rating is warranted for a 
moderate disability.  Although the word "moderate" is not 
defined in VA regulations, the Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871.  

In this case, the veteran's back condition was described in 
an August 2007 VA examination as becoming progressively worse 
since the initial injury in service.  The veteran complained 
of decreased motion, stiffness, spasms, and constant moderate 
pain without radiation of the pain to lower extremities.  The 
veteran reported that during flare-ups, she had to lie on her 
back and raise her legs.  During her testimony, the veteran 
stated that she had flare-ups about thirty times per year and 
that during the flare-ups, she was essentially totally 
incapacitated.  The examiner reported objective findings of 
no spasms, weakness or atrophy, but did report guarding, pain 
with motion and tenderness.  The examiner observed no 
abnormal spinal curvatures, normal sensory sensitivity, 
reflexes and muscle tone.  

The veteran's range of motion of the back was flexion from 0 
to 50 degrees; extension of 0 degrees; right and left lateral 
flexion from 0 to 30 degrees; and, right and left lateral 
rotation from 0 to 30 degrees.  The Board notes that normal 
ranges of motion are flexion from 0 to 90 degrees; extension 
from 0 to 30 degrees; lateral flexion from 0 to 30 degrees 
and rotation from 0 to 30 degrees.  See 38 C.F.R. § 4.71a 
Plate V (2007).

In view of the limited flexion and extension, and no 
objective findings of degenerative changes, or abnormal 
curvatures, sensory, reflexive, muscle tone or weakness 
symptoms, the Board finds that the veteran's back disability 
is a moderate disability.  As stated above, under the former 
criteria a moderate disability warrants a 20 percent 
disability rating.  Because the veteran's current disability 
rating is 20 percent, an increased schedular disability 
rating is accordingly not warranted under the former 
schedular criteria.

(ii) The current criteria

Under the current criteria, the veteran's back disability is 
rated under the general rating formula for back disabilities 
set out in the law and regulations section above.

To obtain a disability rating higher than the currently 
assigned 20 percent under the current spine regulations, the 
evidence would have to show forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine. The Board further observes that the 
medical evidence does not meet the criteria for higher 
ratings: a 40 percent disability rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent disability requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine; and 
100 percent disability under the general rating formula which 
requires evidence of unfavorable ankylosis of the entire 
spine.

The evidence simply does not show ankylosis of any degree. 
Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury or surgical procedure." See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Moreover, ranges of motion of 
the veteran's back included flexion of flexion from 0 to 50 
degrees, well beyond the required limited range of 0 to 30 
degrees required for a higher disability rating.

For those reasons, the Board finds that the veteran is not 
entitled to an increased disability rating under the current 
scheduler criteria.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2006) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The record on appeal, however, does not contain objective 
medical evidence of significant associated neurological 
symptomatology.  No foot drop, ankle jerk or other symptom of 
lower extremity disability is indicated by the medical 
evidence. 

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  No examiner reported that 
repetition of lateral bending and rotational movements 
revealed excess fatigability, incoordination or weakness.  

The Board is aware record indicates that the veteran states 
that she uses a back brace and the August 2007 examiner 
stated that the veteran's reported limited range of flexion 
and extension is limited due to reports of pain.  The Board 
is also aware of the veteran contentions that she can walk 
only short distances and is otherwise severely limited, 
according to her because of his low back disability.  
However, the records show that the veteran has a host of 
other disabilities, some of which are service connected and 
some of which are not, including breast cancer.  It is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran do not serve to outweigh the body of competent 
medical evidence in this case, which indicate that the back 
disability is manifested principally by slightly limited 
ranges of motion. 

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.
  
Hart consideration

In Hart v. Mansfield, supra, the Court was presented with the 
question of whether it is appropriate to apply staged ratings 
when assigning an increased rating. 
In answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claims for an increased disability rating were filed in 
September 2003.  In this case, therefore, the relevant time 
period is from September 2002 to the present. The question to 
be answered by the Board, then, is whether any different 
rating should be assigned for either of the two disabilities 
now under consideration for any period from September 2002 to 
the present.

With regard to the veteran's wrist disability, the Board 
notes that the noncompensable disability rating has been 
assigned since the date of service connection, the day 
following the veteran's discharge from active duty.  The 
record includes a September 2001 VA treatment report 
indicating the size of the veteran's scar.  There is nothing 
in the report regarding whether the scar is tender.  Thus, 
the report can not support a 10 percent disability rating 
under Diagnostic Code 7804, as described above.

With regard to the veteran's back disability, the Board notes 
it was rated from May 23, 2003, as 10 percent disabling.  
Prior to that date, the disability was rated as 
noncompensable.  The record contains an August 2003 MRI 
report indicating "no evidence of abnormalities."  An April 
2004 report shows the veteran's range of motion included 
forward flexion of 0 to 80 degrees and extension from 0 to 20 
degrees.  Thus, as noted above, the evidence does support a 
finding that the veteran was entitled to a rating higher than 
10 percent as of that date.  Moreover, the 10 percent 
disability rating of 10 percent was predicated on a May 2003 
examination which showed a reduced range of motion.

In essence, the evidence of record indicates no clinical 
findings sufficient to justify the assignment of a higher or 
lower rating for either disability.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before her claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
disabilities.  


ORDER

An increased disability evaluation of 10 percent is granted 
for service-connected right wrist ganglion cyst is granted, 
subject to governing regulations concerning the payment of 
monetary benefits.

Entitlement to an increased disability rating for service-
connected lumbar strain in excess of 20 percent is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


